Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim objections to claims 5 and 19 herein below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 5 and 19 are objected to because of the following informalities:  The claims recite “. . . based a calculated match . . .” where Examiner interprets Applicant intended to recite “. . . based on a calculated match . . .” instead.  Appropriate correction is required.




Claim Interpretation
Regarding claims 1-14, the term “processing device” is interpreted in light of para. 0073 of Applicant’s Specification to include the disclosed “circuitry” thereby comprising sufficient structure not to invoke 35 U.S.C. 112(f).

Allowable Subject Matter
Claim(s) 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8 and 15-20, the prior art does not disclose, nor render obvious, generating a relevance visualization map of the one or more features of the feed-forward scoring and matching, using a machine learning model, the relevance visualization map of the received interaction to a visualization pattern associated with a known labeled misappropriation type, wherein the machine learning model is trained with known misappropriation data patterns.
Regarding claims 9-14, the prior art does not disclose, nor render obvious, generating a relevance visualization map of the one or more features of the feed-forward scoring; and training a machine learning model for misappropriation data pattern recognition in the interaction data, wherein training the machine learning model comprises input of the relevance visualization map, known misappropriation patterns, and labeled interaction data associated with known misappropriation types.
Gitonga, Joseph Theuri. Fraud detection using machine leaning: a comparative analysis of neural networks & support vector machines. Diss. Strathmore University, 2017, also discloses using a feedforward neural network for calculating a “fraud score” during fraud detection (see pgs. 21 and 31-34), and also discloses visualizing the feature space with heat maps (see pgs. 25 and 26), but the machine learning model is not actually applied to these maps and therefore the claim limitations are not disclosed, nor rendered obvious.
Zoldi et al., US 2017/0103340 A1, discloses the use of a “feed-forward” neural network to calculate a fraud likelihood score for transactions (see para. 0032), yet does not disclose, nor render obvious, the remaining features of the claim limitations.
Scheidler et al., US 2018/0167402 A1, discloses creating a visualization chart and/or map during unusual activity detection (see Fig. 2), yet does not disclose, nor render obvious, the remaining features of the claim limitations.
Omar, Normah, Zulaikha'Amirah Johari, and Malcolm Smith. "Predicting Fraudulent Financial Reporting Using Artificial Neural Network." J. Fin. Crime 24 (2017): 362, discloses predicting fraudulent financial reporting using a multilayer feed forward neural network (see pgs. 15 and 16), yet does not disclose, nor render obvious, the remaining features of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663